Citation Nr: 0012148	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  94-43 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a fracture of the right (major) distal fourth 
metacarpal.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted entitlement to service 
connection for residuals of a fracture of the right fourth 
metacarpal and assigned a noncompensable rating.  In a 
January 1995 rating decision, the RO granted entitlement to a 
10 percent evaluation for the service-connected residuals of 
a fracture of the right (major) distal fourth metacarpal.  
The veteran continued to voice his disagreement with the 
assigned rating, and the current appeal ensued.

This case was previously before the Board in November 1997, 
at which time it was remanded to the RO for additional 
development.  The case came before the Board again in 
November 1998, and was again remanded to the RO for a VA 
examination.  The requested VA examination has been completed 
and the case has now been returned to the Board for 
adjudication.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Residuals of a fracture of the right (major) distal 
fourth metacarpal are manifested by some limitation of motion 
secondary to pain, without competent medical evidence of 
crepitation, excess fatigability, swelling, deformity, 
atrophy of disuse, or ulnar paralysis.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a fracture of the right (major) distal fourth 
metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5227 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect the veteran fell on his right 
hand in February 1967.  Clinical records reflect notations of 
gross deformity of the fourth metacarpal distal end.  It was 
also noted that x-ray examination revealed an impacted 
fracture of the distal head, fourth metacarpal.  Separation 
examination dated in May 1968 was silent for any complaints 
or defects relevant to the right hand.  

A VA outpatient treatment record dated in October 1992 
reflects complaints of cramping in the right hand and sternal 
pain.  Examination of the hand revealed no tenderness, no 
edema, and no erythema.  An assessment of questionable right 
hand arthritis, old trauma, was noted.  

In an October 1993 rating decision, the RO granted 
entitlement to service connection for a fracture of the right 
(major) fourth metacarpal, evaluated as noncompensable, 
effective September 1992.

Upon VA examination dated in October 1994, the veteran 
reported increasing problems with his right hand mainly in 
gripping as well as in the areas of pain and sensation.  The 
veteran also reported much weakness in his right hand mainly 
over the third, fourth and fifth fingers such that he was 
unable to grip any sort of small instruments or any power 
tools or hammers.  Excruciating pain mainly over the third, 
fourth, and fifth knuckles was also noted as recurring with 
increasing frequency.  Physical examination revealed the 
veteran had no bony mass over the fourth digit and appeared 
to be missing the fourth knuckle.  The examiner also noted 
decreased joint bony surface over the third digit as well 
with slight pain to deep palpation.  Right hand grip was much 
decreased in comparison to left-hand grip.  Decreased 
strength in the fourth and fifth digits on the right hand was 
also noted.  The veteran was unable to grasp firmly using 
those two digits.  Pain sensation was also noted over the 
ulnar aspect of the right hand and forearm.  An impression of 
right hand pathology of the third and fourth digit and 
metacarpal phalangeal joint of the third and fourth digit 
appearing to be non-existent with chronic post-traumatic pain 
was noted.  The examiner noted the veteran was right-handed 
by history and appeared to be very limited in the use of his 
right hand.

In a January 1995 rating decision, the RO granted entitlement 
to a 10 percent evaluation for residuals of a fracture to the 
right fourth metacarpal, effective from September 1992.

At his March 1997 RO hearing, the veteran testified that he 
was able to use his hand fairly well following his discharge 
from service.  He also stated that he subsequently began to 
lose the ability to use hand tools.  (Transcript, pages 1-2).  
The veteran reported working as a vacuum cleaner repairman in 
1995 for about a year, but being unable to keep up with 
production and repairs because of the inability to use his 
hand.  (Transcript, pages 3-4).  The veteran also reported 
problems with dropping things, a lack of coordination, and a 
tingling feeling.  He stated that he felt his condition had 
radiated from his fingers down to his hand and elbow.  
(Transcript, page 7).  He reported that his hand interfered 
with his hobbies and with writing.  (Transcript, page 8).  
The veteran's spouse testified that she had noticed him 
dropping things more in the past year.  (Transcript, page 9).  

VA clinical records dated from 1994 to 1997 reflect 
complaints of right hand pain and various notations of 
symptoms suggestive of carpal tunnel syndrome and possible 
right hand neuropathy.  The records also reflect the veteran 
underwent a right ulnar nerve transfer and a left ulnar 
entrapment repair.  

At his July 1996 hearing before a Member of the Board, the 
veteran reported dropping things and cramping in between the 
fingers shooting all the way up his arm.  (Transcript, page 
3).  He also reported numbness in the middle and little 
fingers.  (Transcript, page 6).  The veteran stated he was 
unable to make a complete fist with his right hand and that 
it was difficult to grip tools.  (Transcript, page 7).  The 
veteran testified he was right-handed.  

Upon VA peripheral nerve examination dated in April 1997, the 
veteran complained of a tendency to drop things and increased 
sensitivity in the tips of his fingers.  He also reported 
occasional sharp shooting pains that traveled through the 
wrist up to the elbow.  He complained of difficulty 
manipulating tools.  Upon physical examination, the examiner 
noticed slight decreased hand grip on the right and some 
suggestion of decreased muscle bulk on the right in the 
abductor digiti quinti muscle, although there was no specific 
atrophy.  Sensory testing showed vibration and position sense 
intact in both upper and lower extremities.  The examiner 
noted a negative Tinel's sign at the ulnar groove 
bilaterally, but a positive Tinel's at the median nerve at 
the wrist on the right.  

Relevant impressions of right ulnar neuropathy by history and 
clinical examination; status post right ulnar transposition 
times one three years earlier; and prior fracture to the 
right fourth digit with some, most likely degenerative 
changes.  In an addendum, the examiner noted that a review of 
medical records revealed nerve conduction velocity studies in 
May 1995 which revealed bilateral elbow blocks, mild to 
moderate on the left and mild on the right, and very mild 
sensory carpal tunnel syndrome on the right.  The examiner 
noted that by examination and electrical studies, the veteran 
had bilateral ulnar neuropathy, worse on the left than the 
right, and mild sensory and carpal tunnel syndrome on the 
right.

Upon VA hand examination dated in May 1997, the examiner 
noted no gross deformity or atrophy of the right wrist.  The 
examiner noted range of motion of 80 degrees of volar 
flexion, 70 degrees of dorsiflexion, 20 degrees of ulnar 
deviation, and 30 degrees of radial deviation.  The ring 
metacarpal phalangeal joint flexed from zero to 90 degrees, 
the proximal interphalangeal joint flexed from zero to 90 
degrees, and the distal interphalangeal joint flexed from 
zero to 50 degrees.  The examiner noted an approximately 
five-centimeter shortening of the ring metacarpal, but no 
rotation deformity and no crepitance with motion.  The 
examiner also noted 5/5 strength to flexion and extension.  
The veteran was able to make a fist without any signs of 
deficits.  An assessment of status post fourth metacarpal 
fracture was noted.  The examiner opined that the ipsilateral 
ulnar nerve transposition was causing the symptoms of 
weakness and numbness over the fourth and fifth digits.  
Finally, the examiner opined the digit appeared to be 
functioning well without any signs of functional impairment.  
In an addendum, the examiner noted that x-ray examination 
showed no signs of degenerative joint disease in the fourth 
finger/metacarpal.  

At his hearing before a Member of the Board in July 1998, the 
veteran reported difficulties with various jobs as a result 
of the pain and limitations of his right hand.  (Transcript, 
pages 4-12).  He testified that he still had problems writing 
and picking up drinking glasses.  (Transcript, page 13).  He 
reported that he did experience tiredness and incoordination 
in the right hand.  (Transcript, page 14).  He also reported 
that he did not have equal grip strength in his hands.  
(Transcript, page 14).  The veteran testified that he was 
unable to make a complete fist, that his hand hurt with some 
days worse than others, and that he took medications for the 
pain.  (Transcript, page 15).  He also stated that his hand 
sometimes felt like it had gone to sleep.  (Transcript, page 
20).  The veteran testified that he hurt his ulnar nerve by 
bending and lifting his arms.  (Transcript, page 22).

Upon VA examination dated in January 1999, the veteran 
reported his sensation was getting a little worse.  He 
described involvement in all five fingers, but stated the 
pinkie and ring finger seemed to be worse than the others.  
On range of motion examination, he was able to fully extend 
his fingers.  He was somewhat limited with respect to range 
of motion secondary to pain, but passive range of motion and, 
when prompted, active range of motion revealed full zero 
degrees of flexion to the ability to make a full fist.  The 
examiner noted this would imply 90 degrees of motion at the 
metacarpal phalangeal joint, 90 degrees of motion at the 
proximal interphalangeal joint, and 90 degrees of motion at 
the distal interphalangeal joint.  The examiner noted no loss 
of hypothenar or thenar muscle mass, and good rotation of the 
fingers where all four of his fingers point at the scaphoid 
tubercle.  

An impression of chronic upper extremity arm pain was noted.  
The examiner opined that in light of the relatively common 
fracture that was treated with an ulnar cast, which would be 
the appropriate treatment, and given that the veteran 
reported having no pain or problems with the hand for several 
years after the injury, he would consider it extremely 
unlikely that the neurologic and other pain symptoms and 
problems in the upper extremity were related or secondary to 
the finger fracture.  The examiner noted that on examination 
of the hand he noted no objective findings consistent with 
ulnar nerve, medial nerve, or radial nerve based problems.  
He noted a slightly positive Tinel sign at the elbow, but no 
tenderness, loss of muscle mass, or specific sensory loss to 
the ulnar nerve on examination.  In an addendum, the examiner 
noted that x-ray examination of the right hand revealed mild 
post-traumatic changes to the fifth metacarpal and no 
significant amount of degenerative changes.  

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

In this instance, the veteran's specific service-connected 
disability is not contemplated by the rating schedule.  
However, pursuant to 38 C.F.R. § 4.20 (1999), when a 
disability is not found with the rating schedule, it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  The 
veteran's service-connected residuals of a fracture of the 
right (major) distal fourth metacarpal is currently rated as 
10 percent disabling pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8516, which contemplates mild and incomplete 
paralysis of the ulnar nerve on the major hand. 

A 30 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve on the major hand.  Severe 
incomplete paralysis of the ulnar nerve on the major hand 
warrants a 40 percent evaluation.  A 60 percent evaluation is 
warranted for complete paralysis of the ulnar nerve on the 
major hand with deformity due to flexor contraction of ring 
and little fingers, atrophy, loss of extension of ring and 
little fingers, inability to adduct the thumb, and weakened 
flexion of the wrist.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (1999).

Pursuant to 38 C.F.R. § 4.20, the rating criteria applicable 
to arthritis due to trauma, and ankylosis of the fingers also 
warrant consideration by the Board.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999) applies to traumatic arthritis 
and provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  Pursuant 
to Diagnostic Code 5003, arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Schedule also provides disability ratings up to 50 
percent for limitation of motion and ankylosis of multiple or 
single fingers.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5227 (1999).  In classifying the severity of ankylosis 
and limitation of motion of single digits and combinations of 
digits the following rules will be observed: (1) Ankylosis of 
both the metacarpophalangeal and proximal interphalangeal 
joints, with either joint in extension or in extreme flexion, 
will be rated as amputation; (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 centimeters) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable; (4) With the 
thumb, the carpometacarpal joint is to be regarded as 
comparable to the metacarpophalangeal joint of other digits.

The Schedule also provides that the ratings for diagnostic 
codes 5220 through 5223 apply to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 centimeters) of the transverse fold of the palm.  
Limitation of motion of less than 1 inch (2.5 centimeters) in 
either direction is not considered disabling.  Combinations 
of finger amputations at various levels, or of finger 
amputations with ankylosis or limitation of motion of the 
fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 
5227 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that an evaluation in excess of 10 percent is 
not warranted for residuals of a fracture of the right 
(major) distal fourth metacarpal.  

By way of review, the veteran is service-connected for a 
fracture of the right fourth distal metacarpal.  Service-
connection is not in effect for any other digits of the right 
hand.  In summary, the medical evidence of record reflects 
decreased strength in the fourth and fifth digits of the 
right hand and an inability to grasp firmly using those two 
digits upon VA examination dated in October 1994.  However, 
VA peripheral nerve examination dated in April 1997 showed 
only a slightly decreased handgrip on the right.  VA hand 
examination dated in May 1997 showed no gross deformity or 
atrophy of the right wrist and the ring metacarpal phalangeal 
joint flexed from zero to 90 degrees, the proximal 
interphalangeal joint flexed from zero to 90 degrees, and the 
distal interphalangeal joint flexed from zero to 50 degrees.  
Additionally, the veteran was able to make a fist without any 
signs of deficits.  The examiner opined the digit was 
functioning well without any signs of functional impairment 
and x-ray examination showed no signs of degenerative joint 
disease in the fourth metacarpal.  

Finally, upon VA examination dated in January 1999, the 
veteran was able to fully extend his fingers.  He was 
somewhat limited with respect to range of motion secondary to 
pain, but passive range of motion and active range of motion 
revealed full zero degrees of flexion to the ability to make 
a full fist.  The examiner opined it was extremely unlikely 
that the neurologic and other pain symptoms and problems in 
the upper extremity were related or secondary to the finger 
fracture.

Thus, although the veteran clearly has an ulnar nerve 
disability, it has not been shown by competent medical 
evidence to be a residual of the fracture of the right distal 
fourth metacarpal.  Therefore, application of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516, which contemplates paralysis 
of the ulnar nerve, is not warranted in this case.  
Additionally, the record is silent for x-ray evidence of 
arthritis in the right distal fourth metacarpal or 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.  
Thus, consideration of 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5010 is also not warranted.  

The Board recognizes that an earlier VA examination showed an 
inability to grasp firmly using the fourth and fifth digits, 
although more recent VA examinations reflect the veteran is 
able to make a fist without any signs of deficits, but with 
some pain.  The Board concludes that the evidence of record 
more nearly approximates to ankylosis of a single digit, in 
that range of motion is somewhat limited secondary to pain.  
The applicable rating criteria provide for a zero percent 
evaluation for ankylosis of any finger other than the middle, 
index, or thumb.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5227.  However, in consideration of 38 C.F.R. §§ 4.40 and 
4.45, the currently assigned 10 percent evaluation is clearly 
warranted.  Although, in the absence of competent medical 
evidence of crepitation, excess fatigability, swelling, 
deformity, or atrophy of disuse as a result of the fracture 
of the right distal fourth metacarpal, the Board concludes 
that an evaluation in excess of 10 percent is not warranted.  
Finally, as the veteran is service-connected for only one 
digit and the evidence does not reflect ankylosis of other 
digits as a result of the fracture of the right distal fourth 
metacarpal, application of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216 through 5223 is not warranted.

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1999) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's residuals of 
a fracture of the right distal fourth metacarpal on its own 
results in marked interference with employment or frequent 
periods of hospitalization.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in the absence of an 
exceptional or unusual disability picture.  

Finally, the Board notes that it has considered all of the 
evidence, to include service medical records and post-service 
medical records as well.  A disability evaluation in excess 
of 10 percent is denied based upon the totality of the 
evidence, without predominate focus on the recent evidence of 
record.  Such review is consistent with the Court's recent 
decision in Fenderson.



ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a fracture of the right (major) distal fourth 
metacarpal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

